DETAILED ACTION
Election/Restriction
Applicant's election with traverse of Group I in the reply filed on 9 September 2021 is acknowledged.  The traversal is on the ground(s) that the invention of Groups I and II have a special common technical feature that makes a contribution over the prior art of Garcia-Amoros ("Understanding the fast thermal isomerisation of azophenols in glassy and liquid-crystalline polymers," Phys. Chem. Chem. Phys., 2014, 16, 3108—3114; IDS) in view of Kojima ("Effect of solvent on cis-to-trans isomerization of 4-hydroxyazobenzene aggregated through intermolecular hydrogen bonds," J. Phys. Org. Chem. 2005).  This traversal is found persuasive, particularly regarding the argument that observations made in solution, as done by Kojima, cannot be generalized to detection of gaseous molecules using thin films.
Accordingly, the restriction requirement between Groups I and II has been withdrawn and claims 1-38 are examined herein on the merits.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it contains the legal phraseology "means."  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: While Fig. 1 of the drawings does not include numbered panels, the specification includes the phrase "As shown in FIG. 1f" ([0090]; this and other paragraph numbering in this action refer to the numbering used in the published application).  Appropriate correction is required.
Claim Objections
Claims 1, 2, 16, 23 and 24 are objected to because of the following informalities: 
Regarding claim 1, line 1, the article "a" must be inserted before "quantity of hydrogen bonding gaseous molecules".
Regarding claims 1 and 23, hyphens (or analogous symbols) must not be used as bullet points. Regarding claim 1, the examiner suggests using semicolons to separate the components of the optical system and maintaining the commas which separate the arrangement of the measurement control electronics.
Claim 1 recites the limitation "the measurement control electronics is arranged to…", which lacks subject/verb number agreement.
Regarding claims 2 and 24, the numbered R and R' substituents must not be combined in the same range.
Regarding claim 16, the meaning of the abbreviation "LED" must be recited in the claim.
Regarding claim 23, the article "a" must be inserted before "thermal cis-trans isomerization time constant".
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is as follows: 
"means for measuring absorbance changes" (claim 1).
The interpretation of "means for measuring absorbance" under 35 U.S.C. 112(f) does not apply to dependent claim 13, which recites sufficient structure [one or more light detector(s)] to perform the recited function.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  
(1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-38 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for the compound of Formula (I) where at least one of R1-R6 and/or R'2-R'5 is -OH, does not reasonably provide enablement for a molecule comprising a derivative of a hydroxyazobenzene group that does not comprise a hydroxyazophenyl group.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered when determining whether the claimed invention would require undue experimentation are given in MPEP 2164.01 (a).  In re Wands, 858 F. 2d 731,737; 8 USPQ 2d 1400, 1404 (Fed. Cir. 1988).  
(A) The breadth of the claims.
Claims 1 and 23 recite the limitation "a molecule containing a hydroxyazobenzene group or its derivative." As set forth below in the rejection under 35 USC 112(b), this indefinite limitation is interpreted as "a molecule containing a hydroxyazobenzene group or a derivative of the hydroxyazobenzene group." As set forth below in the rejection under 35 USC 112(b), the scope of a derivative of a hydroxyazobenzene group is unclear. The specification does not provide a special definition of a derivative of a hydroxyazobenzene group that mandates one or more hydroxyl groups.
Dependent claims 2 and 24 recite Formula (I), and the claimed choices of R1-R6 and R'2-R'5 do not require that at least one of R1-R6 and/or R'2-R'5 is -OH.
(B) The nature of the invention.
The claimed invention is an optical system and method for obtaining quantity of hydrogen bonding gaseous molecules using an optically transparent matrix comprising an 
(C) The state of the prior art.
The claimed invention is not disclosed by the prior art of record.
Garcia-Amoros ("Understanding the fast thermal isomerisation of azophenols in glassy and liquid-crystalline polymers," Phys. Chem. Chem. Phys., 2014, 16, 3108—3114; IDS) obtains a thermal cis-trans isomerization time constant for a glassy polymer comprising a molecule containing a hydroxyazobenzene group (pages 3110-3111).
Riyad ("Optical switching of azophenol derivatives in solution and in polymer thin films: The role of chemical substitution and environment," American Journal of Nano Research and Application 2014; newly cited) discloses solutions and polymer matrix comprising 4-hydroxyazobenzene (4-HAB). Riyad discloses the thermal relaxation lifetime of solutions of 4-HAB in acetonitrile and that "the presence of polar protic molecules enables fast thermal cis to trans isomerization (page 45, left col., penultimate para.; page 48, left col., penultimate para.). Riyad provides no teaching regarding the effect of gaseous polar protic molecules on the isomerization rate of the 4-HAB/PMMA matric film, or suggest obtaining the quantity of gaseous methanol or gaseous water using the isomerization rate in polymer thin films.
(D) The level of one of ordinary skill.
One of ordinary skill in the art would look to the disclosure and the prior art for guidance regarding molecules having the claimed functionality.
(E) The level of predictability in the art.
The level of predictability depends upon the similarity of the molecular structures and conditions being compared.
(F) The amount of direction provided by the inventor.
The disclosure teaches that "The molecule should contain at least a single -OH group" ([0027]) and "the use of hydroxyazobenzenes is critical for it [the sensor] to function" ([0094]). Accordingly, the specification teaches away from part of the scope of the claimed invention.
(G) The existence of working examples.
Working examples are disclosed for molecules comprising a hydroxyazophenyl group and for 4-methoxyazobenzene. It is noted that 4-methoxyazobenzene may be broadly interpreted 
Regarding the working example of using 4-methoxyazobenzene, the specification teaches the following ([0094]):
The methoxy functionality is not able to tautomerize as the hydroxy group is, and therefore, the mixture does not show any dependence on the RH. Furthermore, in higher mixing ratios, the MeOAB phase separates from the polymer, unlike the supramolecular P4VP(2PAP) complex where the phenol-pyridine hydrogen bonding allows high azobenzene concentration to be used…. Overall, these results confirm the proposed mechanism, that is, that 4-hydroxyazobenzene derivatives are able to create functional sensors, the major requirement being a tautomerizable azobenzene molecule and a matrix that does not contain hydrogen-bond donors.

Accordingly, the working example of 4-methoxyazobenzene teaches away from part of the scope of the claimed invention.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In view of the specification, including the working examples, which teach away from part of the scope of the claimed invention, it would require undue experimentation for one of ordinary skill in the art at the time of filing to use the invention with a molecule comprising a derivative of a hydroxyazobenzene group, such as 4-methoxyazobenzene, that does not comprise a hydroxyazophenyl group.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-38 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "a molecule containing a hydroxyazobenzene group or its derivative." It is unclear whether the pronoun "its" refers to the molecule or the hydroxyazobenzene group. Henceforth, this limitation is interpreted as "a molecule containing a hydroxyazobenzene group or a derivative of the hydroxyazobenzene group."

The molecules that can be used in the described detection scheme contain a hydroxyazobenzene group or its derivative. The hydroxyazobenzene moiety can contain one or more hydroxyl groups. Also otherwise, the chemical substitution pattern of the used hydroxyazobenzene can be varied significantly. All of the other positions in the hydroxyazobenzene molecule can be chemically substituted (see FIG. 2) or the hydroxyazobenzene derivative can be part of a larger molecule or as a part of a polymer. Varying the chemical substitution patterns is used for tuning the sensitivity, and spectral and isomerization properties of the active layer and thereby the properties of the sensing device.

The specification does not provide a special definition of a derivative of a hydroxyazobenzene group that mandates one or more hydroxyl groups. Must a derivative of a hydroxyazobenzene group comprise a hydroxyazophenyl group? Is 4-methoxyazobenzene a derivative of a hydroxyazobenzene group?
Claim 1 recites the following limitation:
measurement control electronics arranged to control the isomerizing light source, the means for measuring absorbance changes…, wherein the measurement control electronics [are] arranged to 
illuminate the optically transparent matrix with isomerizing light capable of inducing trans-cis isomerization in the hydroxyazobenzene group or its derivative, 
measure absorbance changes from the optically transparent matrix at a single or multiple wavelength(s) to obtain thermal cis-trans isomerization time constant…

The specification teaches that "The measurement control electronics may include one or more control unit(s) comprising one or more processor(s), memory, and software arranged to carry out the controlling and/or calculating actions to carry out the method(s) described herein." ([0064]). It is unclear how a control unit comprising a processor, memory, and software can be arranged to perform steps of illuminating and measuring, as opposed to being arranged to control the isomerizing light source to perform the illuminating step and arranged to control the means for measuring absorbance changes to perform the measuring step. 
Claim 1 recites the limitation "the dependency of the thermal cis-trans isomerization time constant to the quantity of the hydrogen bonding gaseous molecules".  There is insufficient to B", rather than a "dependency of A on B", appears to be grammatically incorrect. Claims 18 and 23 also recite this limitation.
Claims 2 and 24 recite the limitation "the hydroxyazobenzene of Formula (I)." However, the scope of Formula (I) is not clearly limited to being a hydroxyazobenzene given that the definitions of R1-R6 and R'2-R'5 are not required to include at least one –OH. 
Claims 10 and 32 recite the limitation "wherein the optically transparent matrix has a thickness from nanometers to a few micrometers." The scope of "a few" micrometers is unclear. The specification teaches that "The optically transparent matrix may have a thickness from nanometers to a few micrometers, such as from 5 nm to 20 µm…" ([0044]). Are 40 µm a few micrometers? Are 80 µm a few micrometers?
Claims 11 and 33 recite the limitation "a second molecule containing a hydroxyazobenzene group or its derivative," which is indefinite for the reasons set forth above regarding claim 1.
Claims 12 and 34 recite the limitation "another isomerizing or thermochromic molecule embedded in the matrix".  There is insufficient antecedent basis for this limitation in the claim. Claim 1 and/or claim 23 does not require that the "molecule containing a hydroxyazobenzene group or its derivative" is a thermochromic molecule.
Regarding claim 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 14 recites the limitation "wherein the means for measuring absorbance changes are arranged to measure at a single or multiple wavelength(s)." Independent claim 1 recites the indefinite limitation "wherein the measurement control electronics [are] arranged to …measure absorbance changes from the optically transparent matrix at a single or multiple wavelength(s) to obtain thermal cis-trans isomerization time constant…" It is unclear how claim 14 is further limiting, especially if claim 1 were amended to recite that "the measurement control electronics are arranged to …control the means for measuring absorbance changes to measure absorbance changes from the optically transparent matrix at a single or multiple wavelength(s) to obtain thermal cis-trans isomerization time constant…"

Regarding claim 18, limitation “means for obtaining the quantity of hydrogen bonding gaseous molecules by using the dependency of the thermal cis-trans isomerization time constant to the quantity of the hydrogen bonding gas molecules based on one or more calibration curve(s)” invokes 35 U.S.C. 112(f). However, the written description fails to clearly disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The only mention of this "means for obtaining the quantity of hydrogen bonding gaseous molecules…" in the specification is paragraph [0066], which does not recite corresponding structure. It is noted that the recited function of this "means for… limitation" is similar to the arrangement of the measurement control electronics recited in claim 1. If Applicant believes the corresponding structure of this "means for… limitation" is the measurement control electronics, then dependent claim 18 should be amended to further limit the arrangement of the measurement control electronics recited in claim 1.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim 23 recites the limitation "a second molecule containing a hydroxyazobenzene group or its derivative," which is indefinite for the reasons set forth above regarding claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2 and 24 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 recites the limitation "a molecule containing a hydroxyazobenzene group or its derivative." The dependent claims recite similar limitations. As set forth above in the rejection under 35 USC 112(b), this indefinite limitation is interpreted as "a molecule containing a hydroxyazobenzene group or a derivative of the hydroxyazobenzene group."
As set forth above in the rejection under 35 USC 112(b), the scope of a derivative of a hydroxyazobenzene group is unclear. Notwithstanding this indefiniteness, the breadth of the choices of R1-R6 and R'2-R'5 recited in claim 2 are not limited to a molecule containing a hydroxyazobenzene group or a derivative of the hydroxyazobenzene group, even if a "derivative of a hydroxyazobenzene group" is interpreted very broadly. For example, one of ordinary skill would not classify Formula (I) as containing a derivative of a hydroxyazobenzene group if each of R1-R6 and R'2-R'5 is -H.
Accordingly, claim 2 does not include all the limitations of claim 1. Claim 24 does not include all the limitations of claim 23 for analogous reasons.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        



/JENNIFER WECKER/Primary Examiner, Art Unit 1797